Case 18-00264   Doc 13   Filed 01/22/19 Entered 01/23/19 13:09:52   Desc Main
                           Document     Page 1 of 5
Case 18-00264   Doc 13   Filed 01/22/19 Entered 01/23/19 13:09:52   Desc Main
                           Document     Page 2 of 5
Case 18-00264   Doc 13   Filed 01/22/19 Entered 01/23/19 13:09:52   Desc Main
                           Document     Page 3 of 5
Case 18-00264   Doc 13   Filed 01/22/19 Entered 01/23/19 13:09:52   Desc Main
                           Document     Page 4 of 5
Case 18-00264   Doc 13   Filed 01/22/19 Entered 01/23/19 13:09:52   Desc Main
                           Document     Page 5 of 5
